Citation Nr: 0001983	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  98-00 420 A	)	DATE
	)
	)


THE ISSUE

Whether denial by the Board in December 1997 of service 
connection for a disorder characterized by memory dysfunction 
constituted clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to December 
1974; December 1978 to February 1992, and from March 1992 to 
September 1993.  This case arises from a motion filed 
directly with the Board, under 38 U.S.C.A. § 7111, alleging 
clear and unmistakable error in a prior Board decision.  

FINDINGS OF FACT

1.  In December 1997, the Board denied service connection for 
a disorder characterized by memory dysfunction as a matter of 
law on the basis that the veteran's memory loss was due to 
alcohol abuse.  

2.  Evidence and the applicable law before the Board in 
December 1997 compels a conclusion, to which reasonable minds 
could not differ, inconsistent with the Board's 
determination.


CONCLUSION OF LAW

The December 1997 Board decision which denied service 
connection a disorder characterized by memory dysfunction 
contained clear and unmistakable error. 38 U.S.C.A. § 7111 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.    

In December 1997, the Board issued a decision denying service 
connection for a disorder characterized by memory 
dysfunction.  Evidence before the Board included service 
medical records which documented complaints in service that 
included memory deficit and the results of several 
examinations, including a November 1996 examination, a report 
of which documents a determination that the most likely 
etiology of a memory deficit present at that time was long-
term alcohol abuse.  The Board concluded that "the 
preponderance of clinical opinion ascribe[d] the claimed 
memory deficit to the veteran's alcohol abuse."  Citing VA 
laws and regulations proscribing the payment of compensation 
for disabilities that are the result of willful misconduct or 
the abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 
1110; see also VA OPGPREC 2-97, 62 Fed. Reg. 15565 (1997), 
the Board determined service connection could not be granted 
for memory dysfunction on either a primary or secondary basis 
because it was the result of alcohol abuse.  

Service medical records document complaints of memory 
difficulty in service.  However, those records reflect a lack 
of certainty concerning the etiology of the veteran's 
complaints.  For instance, a July 1992 entry, which notes a 
history of substance abuse, characterizes the veteran's 
impairment of unknown etiology, but posits emotional distress 
as a possible cause.  A 1993 entry similarly suggests the 
lack of a clear etiology, although it holds out substance 
abuse as a possible cause, while noting that the veteran did 
not appear to have global alcohol dementia or Korsakoff's 
amnestic disorder.  

After his separation from service, the veteran underwent a VA 
examination for mental disorders in November 1993.  The 
examiner diagnosed alcohol dependence, in remission, with 
instructions to rule out dementia, and observed, in the body 
of the report, that it was likely that the veteran's memory 
impairment would improve the longer he abstained from 
alcohol.  In September 1996, the Board remanded this case for 
additional examinations, citing the fact that the November 
1993 examiner apparently did not have access to service 
medical records.  

In November 1996, the veteran underwent a psychological 
evaluation.  The psychologists who prepared that report 
observed that the veteran had undergone mild to moderate 
decline in certain verbal processing abilities, but that the 
origin of the veteran's problems were unclear, although it 
appeared to be organic rather than functional.  They added 
that alcohol abuse usually leads to difficulties with visual-
spatial abilities rather than verbal abilities.  
Subsequently, that same month the veteran underwent 
examination by a physician who had access to the earlier 
report.  That physician, who diagnosed alcohol abuse and 
indicated that the veteran did not meet the criteria for 
dementia or major depressive disorder, concluded that there 
was evidence of selective verbal memory deficit, and that, 
although the etiology of the veteran's disorder was unclear, 
"the most likely possibility [was] long-term alcohol 
abuse."  

The veteran contends that the Board's December 1997 denying 
service connection for a disorder characterized by memory 
loss was clearly and unmistakably erroneous.  In this 
respect, the veteran maintains that the medical evidence 
available to the Board suggested that alcohol abuse was not 
the cause of the veteran's disorder.  The Board's decision, 
however, reflects a weighing of evidence before it and was 
predicated upon a factual conclusion concerning the 
etiological role that alcohol abuse played in giving rise to 
the disorder for which the veteran sought service connection.  
That factual conclusion was not one as to which reasonable 
minds could not differ.  Although the evidence before the 
Board documented some degree of uncertainty concerning the 
etiology of the veteran's disability, the physician who 
examined the veteran in November 1996 had the benefit of a 
review of other evidence and concluded that the etiology of 
the veteran's disorder was likely his alcohol abuse.  The 
evidence does not compel the conclusion that the cause of the 
veteran's disorder was something other than alcohol abuse, 
and it would not have been unreasonable to conclude, as did 
the Board at that time, that the preponderance of the 
evidence indicated that the veteran's complaints were, in 
fact, attributable to alcohol abuse.  However, the Board's 
conclusion that service connection for the veteran's memory 
loss due to alcoholism must be denied as a matter of law 
because compensation may not be paid for alcohol abuse is 
clearly and unmistakable erroneous. 

The Board observes that in Barela v. West, 11 Vet. App. 280 
(1998), the Court held that the statute (38 U.S.C.A. § 1110) 
barring compensation for disabilities which are the result of 
alcohol or substance abuse, whether based on direct or 
secondary service connection, does not preclude an award of 
service connection for disability due to the abuse of alcohol 
or drugs.  Although the December 1997 Board decision predated 
the decision in Barela, it went beyond the plain meaning of 
38 U.S.C.A. § 1110, which was in effect at the time, which 
prohibits the payment of compensation for disability due to 
alcohol or drug abuse; it does not bar an award of service 
connection.  Thus the Board's finding of fact and conclusion 
of law in December 1997 that the veteran's claim for service 
connection must be denied as a matter of law because his 
memory loss was due to alcohol abuse is clearly and 
unmistakably erroneous within the meaning of the applicable 
law and regulation.  

The medical evidence on file shows that the veteran's alcohol 
abuse and memory loss began during service.  The Board's 
finding in December 1997 that the preponderance of the 
evidence supports the conclusion that the veteran's post-
service diagnosis of memory dysfunction is due to alcohol 
abuse is not erroneous.  However, as the plain meaning of 38 
U.S.C.A. § 1110, which was in effect, prohibits the payment 
of compensation for disability due to alcohol or drug abuse 
but is not a bar to an award of service connection, the Board 
concludes that the December 1997 Board decision denying 
service connection for a disorder characterized by memory 
dysfunction contained clear and unmistakable error.





ORDER

The Board decision in December 1997 denying service 
connection for a disorder characterized by memory dysfunction 
constituted clear and unmistakable error; the veteran's 
motion is granted.  



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals

 


